Citation Nr: 1117364	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under Chapter 35 Dependents' Educational Assistance Program.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 determination by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2009, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.


FINDINGS OF FACT

1.  Effective April 24, 2002, the Veteran was awarded a permanent and total disability rating based on service-connected disability.

2.  The appellant, who is the Veteran's son, filed a claim for Dependents' Educational Assistance benefits under Chapter 35 for expected enrollment in September 2008.

3.  The appellant was born on August [redacted], 1974.

4.  The appellant reached his 26th birthday on August [redacted], 2000, prior to the effective date of a finding of permanent and total service-connected disability on behalf of the Veteran.


CONCLUSION OF LAW

The basic eligibility criteria for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are inapplicable to claims such as the one addressed in this decision.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In Barger, the Court held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in that case was not found in Title 38, United States Code, Chapter 51. Likewise, the statute at issue in this appeal is found in Chapter 35.  In any event, the appellant has been informed, via a January 2009 letter and May 2009 statement of the case, of the nature of the evidence needed to substantiate his claim.  He also had the opportunity to submit written argument and evidence in support of his claim.  All evidence necessary for the determination that needs to be made has been obtained.  Consequently, no further notification or assistance is necessary.  

The Board is satisfied that the facts relevant to this claim have been properly developed and there is no further action that should be undertaken to comply with the provisions of the VCAA or the implementing regulations.  Additionally, in the instant case, it is not the factual evidence that is dispositive of this appeal, but rather the interpretation and application of the governing statute.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Criteria & Analysis

The record reflects that the Veteran was awarded a permanent and total disability rating based on service-connected disability effective April 24, 2002.  There is no evidence on file that suggests there is any challenge to that assigned date.

The appellant filed his application for the receipt of DEA benefits under Chapter 35 for an expected enrollment in September 2008.  In this application, he reported that he was the Veteran's child, and indicated that his date of birth is August [redacted], 1974.

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record confirms that the appellant is the Veteran's son, and that the Veteran is in receipt of a permanent and total disability rating.
Eligibility for Chapter 35 benefits further requires, however, that the appellant must not reach his 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c) (emphasis added).  The Board has carefully reviewed the record, and notes that it is undisputed that the appellant reached his 26th birthday on August [redacted], 2000, prior to the currently assigned April 24, 2002, effective date of the Veteran's permanent and total service-connected disability rating.  Accordingly, and unfortunately, the appellant is simply not eligible for Chapter 35 educational assistance.  

The appellant has not shown, nor is the Board aware, of any basis to exempt him from application of this regulation.  For example, under 38 C.F.R. § 21.3041(a), the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  The basic ending date for educational assistance is the date of the child's 26th birthday.  38 C.F.R. § 21.3041(c).

The beginning date for eligibility for benefits may be tolled if the effective date of the finding of permanent and total disability is prior to the child's 18th birthday, but the veteran does not receive notice of this rating until after the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i).  Also, the beginning date may be extended if the permanent and total disability rating is assigned after the child reaches 18, but before the child turns 26.  38 C.F.R. § 21.3041(b)(2)(ii).  As discussed hereinabove, however, the appellant turned 26 before the effective date of the finding of permanent and total disability of the Veteran, and so neither of these exceptions to toll the basic beginning date for eligibility for educational assistance is applicable in his case.

The basic ending date for eligibility for educational assistance may also be tolled in certain situations.  Under 38 C.F.R. § 21.3041(d), the ending date for eligibility for educational assistance may be modified for up to eight years beyond the qualifying event, but in no case beyond the date the child reaches age 31.  In order to modify the ending date, however, the qualifying event must occur between the time the child reaches age 18 and when the child reaches age 26, and not thereafter.  See 38 C.F.R. § 21.3041(d).  In this case, the basic ending date for eligibility for educational assistance cannot be modified, again because the appellant had already reached the age of 26 at the time of the award of permanent and total disability to the Veteran (in April 2002).

While the Board acknowledges the appellant's contentions in support of his appeal, and commends him for seeking an education, the regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific, and the Board is bound by these criteria.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  Therefore, the Board must find that the appellant is simply not eligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis, 6 Vet. App. 426.  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to education benefits under Chapter 35 Dependents' Educational Assistance Program is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


